Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09/22/2021 has been entered.  Claim 1 has been amended and claim 6 has been cancelled.  Claims 1-5 are currently pending.
It is noted that the amendment to the claims filed on 09/22/2021 does not comply with the requirements of 37 CFR 1.121(c) because Applicant has indicated in Applicant’s Remarks dated 09/22/2021 at the first paragraph (page 4) and in the claim identified with regard to claim 6 that Applicant has withdrawn claim 6.  Examiner assumes that Applicant intended to indicate that the claim is cancelled instead of withdrawn by Applicant.  All future correspondence must comply with 37 CFR 1.121(c) and must indicates the identifier of “canceled” with regard to claim 6.
The amendments to claim 1 have overcome the claim rejections to claims 1-6 under 35 USC 112 as outlined in the Non Final Rejection dated 07/19/2021.
The cancellation of claim 6 has overcome the drawing objection as outlined in the Non Final Rejection dated 07/19/2021.
All references relied upon and not cited in any current Form 892 may be found in previous ‘892’s or IDS’s.
Response to Arguments
	Applicant’s arguments filed on 09/22/2021 have been fully considered but they are considered moot.  Independent claim 1 has been amended to include subject matter and 
	Applicant argues that Madore teaches a linear, blade-like inner facing edge near the mid-point of both arms of its anti-pullout device that are not at the end of each arm of its anti-pullout device.  As indicated in the amended rejection below, Madore does disclose a triangular shaped end of the anti-pullout projection as it discloses a beveled end (Madore [0037).  Further, this projection is on an end, as an end is a last part of the arm, as described in more detail in the rejection below, which the projection is a part of.  
	Applicant argues that Madore’s arms are interconnected by pins at their proximal and distal ends and in the present invention the arms are interconnected by a pin only at their proximal end and that their distal arms are not connected.  Remarks, page 5.  
Examiner respectfully submits that this is not persuasive for at least the reason that this language is not recited in the claim.  Claim 1 recites, “the free ends of each of the hingedly interconnected arms are not in contact with one another.”  As indicated in the rejection below, in Madore, this occurs, for example, when the hinged insert is being placed around the penis ([0037]) but before it is closed.  
Applicant argues that Stewart Jr. does not teach a triangular or ovoid shaped anti-pullout projection at either free end.  Remarks, page 5.
Examiner respectfully submits that, as outlined in more detail in the rejection below, Madore discloses the triangular shaped anti-pullout projection (Madore discloses a beveled [triangular] anti-pullout projection, [0037]).  Stewart Jr. is cited for teaching the limitation of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 8, recites “at each free end” which is unclear as claim 1, line 9 recites, “of each free end of the anti-pullout projection and claim 1, lines 11-12 recite, “and the free ends of each of the hingedly interconnected arms.”  It is not clear whether the recitation of “at each free end” at line 8 is referring to the anti-pullout rejection or the interconnected arms.  For the purposes of examination it will be interpreted as --at each free end of the hingedly interconnected arms--.
	Claims 2-5 depend from claim 1 and are rejected for at least the same reasons as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madore (US 2015/0216717 as evidenced by Rogers (see attached NPL entitled “Everything You Need To Know About Polycarbonate (PC)”) in view of Stewart Jr. (US 6349727).
Regarding claim 1, Madore discloses a flexible male chastity device 10 (size-adjustable male chastity device 10, [0034]) comprising a ventilated cage housing 20 (see annotated Fig. 6b below, [0034])

    PNG
    media_image1.png
    499
    528
    media_image1.png
    Greyscale


comprising: a) a shaft portion 21 (see annotated Fig. 6b above); b) a base portion 40 (hinged ring 40 [0041]-[0042], see annotated Fig. 6b above and Fig.5a; cage 20 connected to hinged ring 40, [0044]) configured to encase a shaft and head of a penis ([0044]; hinged ring 40 [base portion 40] is capable of encasing the shaft and head of the penis when the shaft and head of the penis are inserted in the hinged ring 40, [0044]) wherein the base portion is constructed of resin or hard plastic ([0045]; polycarbonate is a hard plastic as evidenced by Rogers); and c) a hinged insert 30 or anti-pullout ring ([0037]) comprising two hingedly interconnected arms 31, 32 (arms 31 and 32 are rotatable about a hinge pin, [0037]) each with at least one inwardly ; thus an end can be considered as a last part on each side of each of the arms including each anti-pullout projection; see circled last part of arm of annotated Fig. 2a below which is an end of the arm; the end is free when it is not connected, as in Fig. 2a) 


    PNG
    media_image2.png
    350
    321
    media_image2.png
    Greyscale

and the anti-pullout projection has a free end (end of projection configured to face the penis, [0037]) and the free ends of each of the hingedly interconnected arms are not in contact with one another (free ends of the hingedly connected arms are not in contact with each other 
	Madore as evidenced by Rogers discloses the invention as described above.  
	Madore as evidenced by Rogers is silent on wherein at least the innermost triangular or ovoid shaped end of each free end of the anti-pullout projections is coated with a flexible, inert silicone elastomer including silastic or rubber.
	Stewart Jr. teaches an analogous male device 70  (penile clamp 70, Fig.  5) comprising analogous hingedly interconnected arms 20 and 22 (first ear 20, second ear 20, col. 4, lines 13-33) and at least one analogous anti-pullout projection 80 (convex inner surface 80 of urethral pressuring section, col. 4, lines 13 – 33) wherein at least the innermost end of each free end (free end is inner surface end 80 facing penis) of the anti-pullout projection is coated with a flexible inert silicone elastomer including silastic or rubber (col. 4, lines 24-33).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that at least the innermost end of each free end of the triangular or ovoid shaped anti-pullout projections of Madore as evidenced by Rogers, is coated with a flexible inert silicone elastomer including silastic or rubber, as taught by Stewart Jr., in order to provide an improved flexible male chastity device with improved anti-pullout projection to inhibit slippage of the anti-pullout-projection (Stewart Jr. col. 4, lines 7-13).  
Regarding claim 2, the combination of Madore as evidenced by Rogers in view of Stewart Jr. discloses the invention as described above according to claim 1 wherein the hinged insert or anti-pullout ring is oriented in front of the base portion (see annotated Fig. 7a of Madore below where the hinged insert is oriented in front of the rear base portion).

    PNG
    media_image3.png
    539
    480
    media_image3.png
    Greyscale



	Regarding claim 3, the combination of Madore as evidenced by Rogers in view of Stewart Jr. discloses the invention as described above wherein the hinged insert or anti-pullout ring is oriented to the rear of the base portion (see annotated Fig. 7a above where the hinged insert is oriented to the rear of the front base portion).

	Regarding claim 5, the combination of Madore as evidenced by Rogers in view of Stewart Jr. discloses the invention described above wherein the device is locked to the body of the user by means of a padlock 70 (Madore [0038]).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/G.M./Examiner, Art Unit 3786             

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786